Respondent was admitted to the Bar by this court on August 1, 1973. A petition and supplemental petition containing five charges of professional misconduct were served upon respondent and referred for hearing and report to a Hearing Judge. The petitions charge respondent with attempted larceny, possession of stolen property, breaking and entering, theft and conviction of the offense of disorderly conduct. A report on the original petition was thereafter filed with the court by the Hearing Judge. By decision and order dated April 30, 1980, we sustained the charge of attempted larceny, remitted the two remaining charges in the original petition to the Hearing Judge for further proceedings and immediately suspended respondent from the practice of law until further order. Respondent has now filed an application to resign as an attorney and for an order *935annulling his license to practice law and. striking his name from the roll of attorneys. In his supporting affidavit, respondent states that he cannot successfully defend himself against all of the charges in the original and supplemental petition. The submission of a resignation during the pendency of a disciplinary proceeding is considered tantamount to an admission of the charges contained in the petition. (Matter of Farone, 37 AD2d 287.) Because of the serious nature of the charges, respondent’s resignation should be accepted and an order entered striking his name from the roll of attorneys. Respondent’s application to resign granted; resignation accepted; and respondent’s name directed to be stricken from the roll of attorneys and counselors at law, effective May 19, 1980. Mahoney, P. J., Greenblott, Kane, Staley, Jr., and Mikoll, JJ., concur.